EXHIBIT 10.136
 

 
INTERLAND, INC.
2006 EQUITY INCENTIVE PLAN
 
SECTION 1
 
GENERAL
 
1.1 Purpose. The Interland, Inc. 2006 Equity Incentive Plan (the “Plan”) has
been established by Interland, Inc. (the “Company”) to (i) attract and retain
persons eligible to participate in the Plan; (ii) motivate Participants (as
defined in Section 1.2 below), by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other similar companies; and (iv) further identify
Participants’ interests with those of the Company’s shareholders through
compensation that is based on the Company’s common stock; and thereby promote
the long-term financial interests of the Company and its Subsidiaries, as
defined in Section 8(i), including the growth in value of the Company’s equity
and enhancement of long-term shareholder return. Pursuant to the Plan,
Participants may receive Options, SARs, or Other Stock Awards, each as defined
herein (collectively referred to as “Awards”).
 
1.2 Participation. Subject to the terms and conditions of the Plan, the
Committee as defined in Section 5 shall determine and designate, from time to
time, from among the Eligible Grantees, as defined in Section 8(f) (including
transferees of Eligible Grantees to the extent the transfer is permitted by the
Plan and the applicable Award Agreement), those persons who will be granted one
or more Awards under the Plan, and thereby become “Participants” in the Plan. In
the discretion of the Committee, a Participant may be granted any Award
permitted under the provisions of the Plan (except that ISOs may only be granted
to employees of the Company and its Subsidiaries), and more than one Award may
be granted to a Participant. Awards may be granted as additions to, alternatives
to or replacements of other Awards outstanding under the Plan, or any other plan
or arrangement of the Company or a Subsidiary (including a plan or arrangement
of a business or entity, all or a portion of which is acquired by the Company or
a Subsidiary).
 
1.3 Operation, Administration, and Definitions. The operation and administration
of the Plan, including the Awards made under the Plan, shall be subject to the
provisions of Section 4 (relating to operation and administration). Capitalized
terms in the Plan shall be defined as set forth in the Plan (including the
definition provisions of Section 8 of the Plan).
 
1.4 Compliance with Section 409A of the Code. Notwithstanding any provision of
the Plan to the contrary, if any Award constitutes or provides for the deferral
of compensation within the meaning of Section 409A of the Code, the Award shall
comply and be administered in all respects, in such manner as the Committee
shall determine to be necessary or appropriate, to conform with the applicable
requirements of Section 409A of the Code (and the Treasury Regulations and other
applicable guidance promulgated thereunder), the applicable Award Agreement
shall include all provisions required for the Award to comply with the
applicable requirements of Section 409A of the Code; and those provisions of the
Award Agreement shall be deemed to constitute provisions of the Plan. If the
Committee grants any Awards or takes any other action that would inadvertently
result in the imposition of a penalty on a Participant under Section 409A of the
Code, then the Company, in its discretion, may, to the maximum extent permitted
by law, unilaterally rescind ab initio, sever, amend or otherwise modify the
grant or action (or any provision of the Award) in such manner as may be
necessary for the penalty to be inapplicable or reduced.
 
 
1

--------------------------------------------------------------------------------


SECTION 2
 
OPTIONS AND SARS
 
2.1 Definitions. 
 
(a) The grant of an “Option” entitles the Participant to purchase shares of
Stock at an Exercise Price established by the Committee. Options granted under
this Section 2 may either be Incentive Stock Options (“ISOs”) or Non-Qualified
Options (“NQOs”), as determined in the discretion of the Committee. An “ISO” is
an Option that is intended to satisfy the requirements applicable to an
“incentive stock option” described in Section 422(b) of the Internal Revenue
Code of 1986, as amended (the “Code”). An “NQO” is an Option that is not
intended to be an “incentive stock option” as that term is described in Section
422(b) of the Code.
 
(b) A stock appreciation right (a “SAR”) entitles the Participant to receive, in
cash or Stock (as determined in accordance with subsection 2.5), value equal to
(or otherwise based on) the excess of: (a) the Fair Market Value (as defined in
Section 8) of a specified number of shares of Stock at the time of exercise;
over (b) an Exercise Price established by the Committee.
 
2.2 Exercise Price. The Exercise Price of each Option and SAR granted under this
Section 2 shall be not less than 100% of the Fair Market Value of a share of
Stock on the date of grant of the Award. Unless a higher price is established by
the Committee or determined by a method established by the Committee at the time
the Option or SAR is granted, the Exercise Price for each Option and SAR shall
be equal to 100% of the Fair Market Value on the date of grant of the Award.
 
2.3 Exercise. An Option and a SAR shall be exercisable in accordance with such
terms and conditions and during such periods as may be established by the
Committee, before or after grant.
 
2.4 Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under this Section 2 shall be subject to the following:
 
(a) Subject to the following provisions of this subsection 2.4, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Committee and described in paragraph
2.4(c), payment may be made as soon as practicable after the exercise).
 
(b) The Exercise Price shall be payable (i) in cash; (ii) by tendering (by
actual delivery of shares) shares of Stock that are acceptable to the Committee,
have been held by the participant for at least six months, and were valued at
Fair Market Value as of the day the shares are tendered;) (iii) in any
combination of cash or shares, as determined by the Committee; or (iv) by any
other method approved or accepted by the Committee in its sole discretion
subject to such rules and regulations as the Committee may establish. Where
expressly approved for the Participant by the Committee and when permitted by
law (including, without limitation, Section 402 of the Sarbanes-Oxley Act of
2002 and Section 409A of the Code), the Exercise Price may also be paid by a
personal note, waiver of compensation, or cancellation of indebtedness.
2

--------------------------------------------------------------------------------


 
(c) To the extent permitted by applicable law, a Participant may elect to pay
the Exercise Price upon the exercise of an Option by irrevocably authorizing a
third party to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise.
 
2.5 Settlement of Award. Shares of Stock delivered pursuant to the exercise of
an Option or a SAR shall be subject to such conditions, restrictions and
contingencies as the Committee may establish in the applicable Award Agreement.
Settlement of SARs may be made in shares of Stock (valued at their Fair Market
Value at the time of exercise), in cash, or in a combination thereof, as
determined in the discretion of the Committee. The Committee, in its discretion,
may impose such conditions, restrictions and contingencies with respect to
shares of Stock acquired pursuant to the exercise of an Option or a SAR as the
Committee determines to be desirable.
 
SECTION 3
 
OTHER STOCK AWARDS
 
3.1 Definitions. The term "Other Stock Awards" means any of the following:
 
(a) A “Stock Unit” Award is the grant of a right to receive shares of Stock in
the future.
 
(b) A “Performance Share” Award is a grant of a right to receive shares of Stock
or Stock Units, which is contingent on the achievement of performance or other
objectives during a specified period.
 
(c) A “Restricted Stock” Award is a grant of shares of Stock, and a “Restricted
Stock Unit” Award is the grant of a right to receive shares of Stock in the
future, with such shares of Stock or right to future delivery of such shares of
Stock subject to a risk of forfeiture or other restrictions that will lapse upon
the achievement of one or more goals relating to completion of service by the
Participant, or achievement of performance or other objectives, as determined by
the Committee.
 
3.2 Restrictions on Stock Awards. Each Stock Unit Award, Restricted Stock Award,
Restricted Stock Unit Award and Performance Share Award shall be subject to the
following:
 
(a) Any such Award shall be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
 
3

--------------------------------------------------------------------------------


(b) The Committee may designate whether any such Awards being granted to any
Participant are intended to be “performance-based compensation” as that term is
used in Section 162(m) of the Code. Any such Awards designated as intended to be
“performance-based compensation” shall be conditioned on the achievement of one
or more “Performance Measures.” The Performance Measures that may be used by the
Committee for such Awards shall be based on any one or more of the following, as
selected by the Committee: return on capital or increase in pretax earnings of
the Company and/or one or more divisions and/or subsidiaries, return on
shareholders’ equity of the Company, increase in earnings per share of the
Company, sales of the Company and/or one or more divisions and/or subsidiaries,
pretax earnings of the Company and/or one or more divisions and/or subsidiaries,
net earnings of the Company and/or one or more divisions and/or subsidiaries,
control of operating and/or non-operating expenses of the Company and/or one or
more divisions and/or subsidiaries, margins of the Company and/or one or more
divisions and/or subsidiaries, market price of the Company’s securities, and,
solely for an Award not intended to constitute “performance-based compensation”
under Section 162(m) of the Code, other factors directly tied to the performance
of the Company and/or one or more divisions and/or subsidiaries or other
performance criteria. For Awards intended to be “performance-based
compensation,” the grant of the Awards and the establishment of the Performance
Measures shall be made during the period required under Code Section 162(m) of
the Code and Treasury Regulations Section 1.162-27.
 
SECTION 4
 
OPERATION AND ADMINISTRATION
 
4.1 Effective Date; Duration. The Plan shall be effective as of the date of its
approval by the shareholders of the Company (the “Effective Date”). The Plan
shall have a duration of ten years from the Effective Date; provided that in the
event of Plan termination, the Plan shall remain in effect as long as any Awards
under it are outstanding; provided further, however, that no Award may be
granted under the Plan on a date that is more than ten years from the Effective
Date.
 
4.2 Awards Subject to Plan. Awards granted under the Plan shall be subject to
the following:
 
(a) Subject to the following provisions of this subsection 4.2, the maximum
number of shares of Stock that may be delivered to Participants and their
beneficiaries under the Plan shall be equal to 1.0 million shares.
 
(b) To the extent any shares of Stock covered by an Award are not delivered to a
Participant or beneficiary because the Award is forfeited or canceled, or the
shares of Stock are not delivered because the Award is settled in cash, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan.
Moreover, if the Exercise Price of any Option granted under the Plan or the tax
withholding requirements with respect to any Award granted under the Plan are
satisfied by tendering shares of Stock to the Company (by either actual delivery
or by attestation) or by surrendering unexercised Options, or if a SAR is
exercised, only the number of shares of Stock issued, net of shares of Stock
tendered, will be deemed delivered for purposes of determining the maximum
number of shares of Stock available for issuance under the Plan. The maximum
number of shares of Stock available for delivery under the Plan shall not be
reduced for shares subject to plans assumed by the Company in an acquisition of
an interest in another company.
 
4

--------------------------------------------------------------------------------


 
(c) Subject to adjustment in accordance with paragraphs 4.2(d) and 4.2(e), the
following additional maximums are imposed under the Plan:
 
(i) Subject to the overall maximum number of shares of Stock that may be issued
in accordance with Section 4.2(a) of the Plan, the maximum number of shares of
Stock that may be issued pursuant to Options intended to be ISOs shall be up to
1.0 million shares;
 
(ii) The maximum number of shares of Stock that may be issued in conjunction
with Other Stock Awards granted pursuant to Section 3 shall be up to 1.0 million
shares;
 
(iii) The maximum number of shares of Stock that may be covered by Awards
granted to any one individual pursuant to Section 2 (relating to Options and
SARs) shall be 400,000 during any fiscal year; and
 
(iv) No more than 400,000 shares of Stock may be subject to Stock Unit Awards,
Restricted Stock Awards, Restricted Stock Unit Awards and Performance Share
Awards that are intended to be “performance-based compensation” (as that term is
used for purposes of Code Section 162(m)) granted to any one individual during
any one fiscal-year period (regardless of when such shares are deliverable).
 
(d) If the outstanding shares of Stock are changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any recapitalization, reclassification, stock split, stock dividend,
combination, subdivision or similar transaction, or if the Company makes an
extraordinary dividend or distribution to its shareholders (including without
limitation to implement a spinoff) (each, a “Corporate Transaction”) then,
subject to any required action by the shareholders of the Company, the number
and kind of shares of Company stock available under the Plan or subject to any
limit or maximum hereunder shall automatically be proportionately adjusted, with
no action required on the part of the Committee or otherwise. Subject to any
required action by the shareholders, the number and kind of shares covered by
each outstanding Award, and the price per share in each such Award, may, at the
discretion of the Committee, be proportionately adjusted for any increase or
decrease in the number of issued shares of the Company resulting from a
Corporate Transaction or any other increase or decrease in the number of such
shares, or any decrease in the value of such shares, effected without receipt of
consideration by the Company. Notwithstanding the foregoing, no fractional
shares shall be issued or made subject to an Option, SAR or Stock Award in
making the foregoing adjustments. All adjustments made by the Committee under
this Section shall be final, conclusive and binding upon the holders of Options,
SARs and Stock Awards.
 
(e) If the Company merges or consolidates with another corporation, whether or
not the Company is a surviving corporation, or if the Company is liquidated or
sells or otherwise disposes of substantially all of its assets while unexercised
Options or other Awards remain outstanding under this Plan, (A) subject to the
provisions of clause (C) below, after the effective date of the merger,
consolidation, liquidation, sale or other disposition, as the case may be, each
holder of an outstanding Option or other Award shall be entitled, upon exercise
of that Option or Award or in place of it, as the case may be, to receive, at
the option of the Committee and in lieu of shares of Stock, (i) the number and
class or classes of shares of Stock or other securities or property to which the
holder would have been entitled if, immediately prior to the merger,
consolidation, liquidation, sale or other disposition, the holder had been the
holder of record of a number of shares of Stock equal to the number of shares of
Stock as to which that Option may be exercised or are subject to the Award or
(ii) shares of stock of the company that is the surviving corporation in such
merger, consolidation, liquidation, sale or other disposition having a value, as
of the date of payment under Subsection 4.2(e)(i) as determined by the Committee
in its sole discretion, equal to the value of the shares of Stock or other
securities or property otherwise payable under Subsection 4.2(e)(i); (B) if
Options or other Awards have not already become exercisable under Section 5
hereof, the Board of Directors may waive any limitations set forth in or imposed
pursuant to this Plan so that all Options or other Awards, from and after a date
prior to the effective date of that merger, consolidation, liquidation, sale or
other disposition, as the case may be, specified by the Board of Directors,
shall be exercisable in full; and (C) all outstanding Options or SARs may be
cancelled by the Board of Directors as of the effective date of any merger,
consolidation, liquidation, sale or other disposition provided that any optionee
or SAR holder shall have the right immediately prior to such event to exercise
his or her Option or SAR to the extent such optionee or holder is otherwise able
to do so in accordance with this Plan (including Section 5 hereof) or his
individual Option or SAR agreement; provided, further, that any such
cancellation pursuant to this Section 4.2(e) shall be contingent upon the
payment to the affected Participants of an amount equal to (i) in the case of
any out-of-the-money Option or SAR, cash, property or a combination thereof
having an aggregate value equal to the value of such Option or SAR, as
determined by the Committee or the Board of Directors, as applicable, in its
sole discretion, and (ii) in the case of an in-the-money Option or SAR, cash,
property or a combination thereof having an aggregate value equal to the excess
of the value of the per-share amount of consideration paid pursuant to the
merger, consolidation, liquidation, sale or other disposition, as the case may
be, giving rise to such cancellation, over the exercise price of such Option or
SAR multiplied by the number of shares of Stock subject to the Option or SAR.
5

--------------------------------------------------------------------------------


 
(f) In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized shares with
par value into the same number of shares with a different par value or without
par value, the shares resulting from any such change shall be deemed to be the
shares within the meaning of this Plan.
 
(g) Any adjustments pursuant to Section 4.2(e) shall be made by the Board or
Committee, as the case may be, whose determination in that respect shall be
final, binding and conclusive, regardless of whether or not any such adjustment
shall have the result of causing an ISO to cease to qualify as an ISO.
 
(h) Except as hereinbefore expressly provided in this Section 4, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation, and any issue by the Company of shares of stock of
any class, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Stock subject to an Award,
unless the Committee shall otherwise determine.
 
6

--------------------------------------------------------------------------------


(i) The grant of any Award pursuant to this Plan shall not adversely affect in
any way the right or power of the Company (A) to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, (B) to merge or consolidate, (C) to dissolve, liquidate or sell, or
transfer all or any part of its business or assets or (D) to issue any bonds,
debentures, preferred or other preference stock ahead of or affecting the Stock.
If any action described in the preceding sentence results in a fractional share
for any Participant under any Award hereunder, such fraction shall be completely
disregarded and the Participant shall be entitled only to the whole number of
shares resulting from such adjustment.
 
4.3 General Restrictions. Delivery of shares of Stock or other amounts under the
Plan shall be subject to the following:
 
(a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.
 
(b) To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
 
4.4 Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable taxes, and the Committee may condition the delivery of any
shares or other benefits under the Plan on satisfaction of the applicable
withholding obligations. The Committee, in its discretion, and subject to such
requirements as the Committee may impose prior to the occurrence of such
withholding, may permit such withholding obligations to be satisfied through
cash payment by the Participant or by an election to have shares withheld, but
only to the extent of the minimum amount required to be withheld under
applicable law.
 
4.5 Use of Shares. Subject to the overall limitation on the number of shares of
Stock that may be delivered under the Plan, the Committee may use available
shares of Stock as the form of payment for compensation, grants or rights earned
or due under any other compensation plans or arrangements of the Company or a
Subsidiary, including the plans and arrangements of the Company or a Subsidiary
assumed in business combinations.
 
4.6 Dividends and Dividend Equivalents. An Award may provide the Participant
with the right to receive dividend payments or dividend equivalent payments with
respect to Stock subject to the Award (both before and after the Stock subject
to the Award is earned, vested, or acquired), which payments may be either made
currently or credited to an account for the Participant, and may be settled in
cash or Stock as determined by the Committee. Any such settlements, and any such
crediting of dividends or dividend equivalents or reinvestment in shares of
Stock, may be subject to such conditions, restrictions and contingencies as the
Committee shall establish. Notwithstanding the foregoing, the right to receive
dividend payments or dividend equivalent payments with respect to Stock subject
to an Option or SAR Award may be granted only if such right is explicitly set
forth in an arrangement that is separate from the underlying Award and that
complies with the requirements of Section 409A of the Code and the Treasury
Regulations and other guidance promulgated thereunder.
 
7

--------------------------------------------------------------------------------


 
4.7 Payments. Awards may be settled through cash payments, the delivery of
shares of Stock, the granting of replacement Awards, or any combination thereof
as the Committee shall determine. Any Award settlement may be subject to such
conditions, restrictions and contingencies as the Committee shall determine.
 
4.8 Transferability. Except as otherwise provided by the Committee, Awards under
the Plan are not transferable except as designated by the Participant by will or
by the laws of descent and distribution.
 
4.9 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification, or revocation thereof,
shall be in writing filed with the Committee at such times, in such form, and
subject to such restrictions and limitations, not inconsistent with the terms of
the Plan, as the Committee shall require.
 
4.10 Agreement With Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written document as is determined
by the Committee. A copy of such document shall be provided to the Participant,
and the Committee may, but need not, require that the Participant sign a copy of
such document. Such document is referred to in the Plan as an “Award Agreement”
regardless of whether any Participant signature is required.
 
4.11 Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary shall be by resolution of its Board of
Directors, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of such company.
 
4.12 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
 
4.13 Limitation of Implied Rights. 
 
(a) Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the Stock or amounts,
if any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.
 
8

--------------------------------------------------------------------------------


 
(b) The Plan does not constitute a contract of employment, and selection as a
Participant will not give any participating employee the right to be retained in
the employ of the Company or any Subsidiary, nor shall it give any non-employee
any rights to retain any relationship with the Company, nor shall any
Participant have any right or claim to any benefit under the Plan, unless such
right or claim has been granted and specifically accrued under the terms of the
Plan. Except as otherwise provided in the Plan, no Award under the Plan shall
confer upon the holder thereof any rights as a shareholder of the Company prior
to the date on which the individual fulfills all conditions for receipt of such
rights.
 
4.14 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and shall be signed, made or presented by the proper
party or parties.
 
SECTION 5
 
COMMITTEE
 
5.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 5. The Committee shall be selected by the Board,
and shall consist solely of two or more members of the Board who are
non-employee Directors within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended, are outside Directors within the meaning of
Code Section 162(m) and found to be “independent” by the Board of Directors, in
accordance with applicable NASDAQ standards (currently defined in Rule 4200 of
the NASD Manual). If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee, bearing in mind any applicable
NASDAQ Shareholder approval rule. Unless otherwise determined by the Board, the
Company’s Compensation Committee shall be designated as the “Committee”
hereunder.
 
5.2 Powers of Committee. The Committee’s administration of the Plan shall be
subject to the following:
 
(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Eligible Grantees those persons who
shall receive Awards, to determine the time or times of receipt, to determine
the types of Awards and the number of shares or other consideration covered by
the Awards, to establish the terms, conditions, performance criteria,
restrictions, and other provisions of such Awards to determine whether an Award,
will be jointly, singly, or in combination with other Awards, or as replacements
or alternatives to other Awards, and subject to the restrictions imposed by
Section 6, to cancel or suspend Awards, to correct any defect, supply any
omission, or reconcile any inconsistency, and to waive or otherwise modify any
vesting or other restrictions contained in the Plan or any Awards. The Committee
may also, without obtaining shareholder approval, amend any outstanding Award to
provide the holder thereof with additional rights or benefits of the type
otherwise permitted by the Plan, including without limitation, extending the
term thereof; provided, however, that in no event may the term of any Option or
SAR exceed ten years; further provided, that the Committee shall not amend any
Award if or to the extent that such amendment would cause such Award to be
subject to taxation under Section 409A of the Code.
 
9

--------------------------------------------------------------------------------


(b) To the extent that the Committee determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside the United States.
 
(c) The Committee will have the authority and discretion to interpret the Plan,
to establish, amend, and rescind any rules and regulations relating to the Plan,
to determine the terms and provisions of any Award Agreement made pursuant to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.
 
(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.
 
(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the certificate of
incorporation and by-laws of the Company, and applicable state corporate law.
 
5.3 Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers hereunder,
including without limitation, the power to designate Participants hereunder and
determine the amount, timing and terms of Awards hereunder, to any person or
persons selected by it, including without limitation, any executive officer of
the Company. Any such allocation or delegation may be revoked by the Committee
at any time.
 
5.4 Information to be Furnished to Committee. The Company and Subsidiaries shall
furnish the Committee with such data and information as it determines may be
required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
unless the Committee determines such records to be incorrect. Participants and
other persons entitled to benefits under the Plan must furnish the Committee
such evidence, data or information as the Committee considers desirable to carry
out the terms of the Plan.
 
SECTION 6
 
AMENDMENT AND TERMINATION
 
(a) The Plan may be terminated or amended by the Board of Directors at any time,
except that the following actions may not be taken without shareholder approval:
 
(i) any increase in the number of shares that may be delivered under the Plan
(except by certain adjustments provided for under the Plan);
 
(ii) any change in the class of persons eligible to receive Awards under the
Plan;
 
 
10

--------------------------------------------------------------------------------


(iii) any change in the requirements of Section 2.2 hereof regarding the
Exercise Price;
 
(iv) any other amendment to the Plan that would require approval of the
Company’s shareholders under applicable law, regulation or rule.
 
Notwithstanding any of the foregoing, adjustments pursuant to paragraph 4.2(d)
shall not be subject to the foregoing limitations of this Section 6.
 
(b) Awards may not be granted under the Plan after the date of termination of
the Plan, but Awards granted prior to that date shall continue to be exercisable
or vest according to their terms.
 
(c) The Committee may not, without first obtaining shareholder approval,
“reprice” outstanding Options or SARs as such term is used by the SEC or
otherwise lower their exercise or base prices, or make any material amendment to
the Plan in violation of NASDAQ requirements.
 
SECTION 7
 
CHANGE IN CONTROL
 
Subject to the provisions of paragraph 4.2(d) (relating to the adjustment of
shares), and except as otherwise provided in the Plan or the Award Agreement
reflecting the applicable Award, upon the occurrence of a Change in Control as
defined in Section 8:
 
(a) All outstanding Options (regardless of whether in tandem with SARs) shall
become fully exercisable.
 
(b) All outstanding SARs (regardless of whether in tandem with Options) shall
become fully exercisable.
 
(c) All Stock Units, Restricted Stock, Restricted Stock Units, and Performance
Shares shall become fully vested.
 
SECTION 8
 
DEFINED TERMS
 
In addition to the other definitions contained herein, the following definitions
shall apply:
 
(a) Affiliated Company. The term “Affiliated Company” means any company
controlled by, controlling or under common control with the Company.
 
(b) Award. The term “Award” shall mean any award or benefit granted under the
Plan, including, without limitation, the grant of Options, SARs, Stock Unit
Awards, Restricted Stock Awards, Restricted Stock Unit Awards and Performance
Share Awards.
 
(c) Board. The term “Board” shall mean the Board of Directors of the Company.
 
 
11

--------------------------------------------------------------------------------


(d) Change in Control. The term “Change in Control” means a change in the
beneficial ownership of the Company’s voting stock or a change in the
composition of the Board which occurs as follows:
 
(i) Any “person,” including a “syndication” or “group” as those terms are used
in Section 13(d)(3) of the Securities Exchange Act of 1934, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding “Voting Securities,” which is any security which ordinarily
possesses the power to vote in the election of the Board of Directors of a
corporation without the happening of any precondition or contingency;
 
(ii) The Company is merged or consolidated with another corporation and
immediately after giving effect to the merger or consolidation less than 80% of
the outstanding Voting Securities of the surviving or resulting entity are then
beneficially owned in the aggregate by (x) the shareholders of the Company in
their capacities as such immediately prior to such merger or consolidation, or
(y) if a record date has been set to determine the shareholders of the Company
entitled to vote on such merger or consolidation, the shareholders of the
Company as of such record date;


(iii) If at any time the following do not constitute a majority of the Board of
Directors of the Company (or any successor entity referred to in clause (ii)
above): Persons who, prior to their election as a Director of the Company (or
successor entity if applicable) were nominated, recommended or endorsed by a
formal resolution of the Board of Directors of the Company or the Nominating and
Corporate Governance Committee thereof; or


(iv) The Company transfers substantially all of its assets to another
corporation which is a less than 80% owned subsidiary of the Company.
 
Notwithstanding the foregoing provisions of this Section 8(d), an event that
would otherwise affect an Other Stock Award that is subject to the provisions of
Section 409A of the Code shall only constitute a Change in Control if such event
constitutes a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A(a)(2)(A)(v) of the Code.
 
(e) Code. The term “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.
 
(f) Eligible Grantee. With respect to ISOs, the term “Eligible Grantee” shall
mean any employee of the Company or a Subsidiary. With respect to Awards other
than ISOs, the term “Eligible Grantee” shall mean any employee, officer of
director of the Company or a Subsidiary, and consultants, independent
contractors and advisors to the Company or any Subsidiary, provided that such
consultants, contractors and advisors provide bona fide services none of which
are in connection with the offer or sale of securities in a capital-raising
transaction. An Award may be granted to an employee, in connection with hiring,
retention or otherwise, prior to the date the employee first performs services
for the Company or the Subsidiaries, provided that such Award shall not become
vested prior to the date the employee first performs such services.


12

--------------------------------------------------------------------------------


(g) Fair Market Value. For purposes of determining the “Fair Market Value” of a
share of Stock as of any date, shall be the value of a share of the Company
Common Stock determined as follows:


(i) if such Common Stock is then quoted on the Nasdaq National
Market, its closing price on the Nasdaq National Market on the date of
determination as reported in The Wall Street Journal;


(ii) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;


(iii) if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported by The Wall Street Journal (or, if not so reported, as
otherwise reported by any newspaper or other source as the Board may determine);
or


(iv) if none of the foregoing is applicable, by the Committee in good faith
provided that such determination comports with Section 409A of the Code and the
Treasury Regulations and other guidance promulgated thereunder.
 
(h) Individual Agreement. “Individual Agreement” means a written employment or
similar agreement between a Participant and the Company or one of its
Subsidiaries or a written Award grant agreement under the Plan.
 
(i) Subsidiaries. With respect to ISOs, the term “Subsidiary” means any present
or future subsidiary corporation of the Company within the meaning of Section
424(f) of the Code, and with respect to non-ISO Awards, the term “Subsidiary”
means any present or future business venture designated by the Committee in
which the Company has a significant interest, as determined in the discretion of
the Committee, provided that such venture would be considered, for purposes of
Section 409A of the Code and the Treasury Regulations and other guidance
promulgated thereunder, a member of the “service recipient” group to which the
Company belongs.
 
(j) Stock. The term “Stock” shall mean shares of common stock of the Company.
 
SECTION 9
 
GOVERNING LAW
 
This Plan shall be governed by, and construed in accordance with, the laws of
the State of Georgia, except to the extent that the Minnesota Business
Corporation Act shall be applicable.
 
13

--------------------------------------------------------------------------------

